       Case 2:20-cv-00378-DMC Document 20 Filed 11/25/20 Page 1 of 3


 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12                                      SACRAMENTO DIVISION

13

14

15    DEAN MICHAEL COX,                            No. 2:20-cv-00378-DMC

16                      Plaintiff,
                                                 STIPULATION AND PROPOSED ORDER
17    v.                                         TO REMAND PURSUANT TO SENTENCE
                                                 FOUR OF 42 U.S.C. § 405(g)
18    ANDREW SAUL,
      Commissioner of Social Security,
19
                        Defendant.
20
21

22

23

24

25

26
27

28
       Case 2:20-cv-00378-DMC Document 20 Filed 11/25/20 Page 2 of 3


 1          The parties stipulate that, subject to the approval of the Court, this action shall be

 2   remanded to the Commissioner of Social Security for further administrative action pursuant to

 3   section 205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g), sentence four. Upon

 4   remand, the Appeals Council will instruct the Administrative Law Judge to clarify the claimant’s

 5   alleged onset date of disability, reevaluate the medical evidence of record, including the April 22,

 6   2019 opinion of Robert E. Burky, M.D., reevaluate the claimant’s maximum residual functional

 7   capacity and the claimant’s subjective complaints, and obtain supplemental vocational expert

 8   evidence as necessary. The Administrative Law Judge will also conduct the further proceedings

 9   required to determine whether drug addiction and/or alcoholism is a contributing factor material

10   to the determination of disability. The Administrative Law Judge will offer the claimant the

11   opportunity for a hearing, take any further action needed to complete the administrative record,

12   and issue a new decision.

13          The parties further request that the Clerk of the Court be directed to enter a final judgment

14   in favor of Plaintiff, and against Defendant, Commissioner of Social Security, reversing the final

15   decision of the Commissioner.

16
                                                   Respectfully submitted,
17   DATE: November 24, 2020
                                                   s/ Joseph Clayton Fraulob
18
                                                   Joseph Clayton Fraulob
19                                                 Law Offices of Hadley & Fraulob
                                                   Attorney for Plaintiff
20                                                 (as authorized by email)
21                                                 McGREGOR W. SCOTT
                                                   United States Attorney
22
     DATE: November 24, 2020
23                                           By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
24                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
25

26   OF COUNSEL:
     Oscar Gonzalez de Llano
27   Assistant Regional Counsel
     Office of the General Counsel, Region IX
28   Social Security Administration
       Case 2:20-cv-00378-DMC Document 20 Filed 11/25/20 Page 3 of 3


 1                                         ORDER
 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   Dated: November 25, 2020November 24, 2020
                                                     ____________________________________
 5                                                   DENNIS M. COTA
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8   DATED: _______________                ___________________________________
                                           THE HONORABLE DENNIS M. COTA
 9                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
